


Exhibit 10.2
MUTUAL RELEASE AGREEMENT
THIS MUTUAL RELEASE AGREEMENT (this “Release Agreement”) is entered into between
Thomas F. Darden (“Executive”) and QUICKSILVER RESOURCES INC. (the “Company”).
The Company, together with its past, present and future parent organizations,
subsidiaries, affiliated entities, related companies and divisions and each of
their respective past, present and future officers, directors, employees,
shareholders, trustees, members, partners, plan administrators, attorneys, and
agents (individually and in their official capacities), as well as any
predecessors, future successors or assigns or estates of any of the foregoing,
is collectively referred to in this Release Agreement as the “Company Released
Parties.” Executive, together with his affiliated entities, related companies
and divisions and each of their respective past, present and future officers,
directors, employees, shareholders, trustees, members, partners, plan
administrators, attorneys, and agents (individually and in their official
capacities), as well as any predecessors, future successors or assigns or
estates of any of the foregoing, is collectively referred to in this Release
Agreement as the “Executive Released Parties.”
1.    Separation from Employment. Executive acknowledges and understands that
Executive’s last day of employment with the Company is December 31, 2013 (the
“Employment Separation Date”). Executive further acknowledges that Executive has
received all compensation and benefits to which Executive is entitled as a
result of Executive’s employment, except as otherwise provided under this
Agreement and Executive’s Agreement with the Company, dated as of May 15, 2013
(the “Separation Agreement. Executive understands that, except as otherwise
expressly provided in the Separation Agreement, Executive is entitled to nothing
further from the Company Released Parties, including reinstatement by the
Company.
2.    Releases.
(a)    In consideration of the payments and benefits provided under the
Separation Agreement, Executive, for himself and on behalf of all of the
Executive Released Parties, hereby unconditionally and irrevocably releases,
waives, discharges and gives up, to the full extent permitted by law, any and
all Claims (as defined below) that any of the Executive Released Parties may
have against any of the Company Released Parties, arising on or prior to the
date of Executive’s execution and delivery of this Release Agreement to the
Company. “Claims” means any and all actions, charges, controversies, demands,
causes of action, suits, rights, and/or claims whatsoever for debts, sums of
money, wages, salary, severance pay, expenses, commissions, fees, bonuses,
unvested stock options, vacation pay, sick pay, fees and costs, attorneys’ fees,
losses, penalties, damages, including damages for pain and suffering and
emotional harm, arising, directly or indirectly, out of any promise, agreement,
offer letter, contract, understanding, common law, tort, the laws, statutes,
and/or regulations of any and all relevant jurisdictions, whether arising
directly or indirectly from any act or omission,






--------------------------------------------------------------------------------




whether intentional or unintentional. This releases all Claims, including those
of which any of the Executive Released Parties is not aware and those not
mentioned in this Release Agreement. Executive specifically releases any and all
Claims arising out of Executive’s employment with the Company and any of the
other Company Released Parties or termination therefrom. Executive expressly
acknowledges and agrees that, by entering into this Release Agreement, Executive
is releasing and waiving any and all Claims which have arisen on or before the
date of Executive’s execution and delivery of this Release Agreement to the
Company. Notwithstanding anything contained in this Release Agreement to the
contrary, nothing contained in this Release Agreement releases any of the
Executive Released Parties’ Claims with respect to any breach of any covenant,
agreement, representation or warranty made by the Company under this Release
Agreement or the Separation Agreement.
(b)    In consideration of the above release and other agreements provided under
the Separation Agreement, the Company, for itself and on behalf of all of the
Company Released Parties, hereby unconditionally and irrevocably releases,
waives, discharges and gives up, to the full extent permitted by law, any and
all Claims (as defined above) that any of the Company Released Parties may have
against any Executive Released Parties, arising on or prior to the date of the
Company’s execution and delivery of this Release Agreement to the Executive.
This releases all Claims, including those of which any Company Released Party is
not aware and those not mentioned in this Release Agreement. The Company
expressly acknowledges and agrees that, by entering into this Release Agreement,
the Company is releasing and waiving any and all Claims which have arisen on or
before the date of the Company’s execution and delivery of this Release
Agreement to the Executive. Notwithstanding anything contained in this Release
Agreement to the contrary, nothing contained in this Release Agreement releases
any of the Company Released Parties’ Claims with respect to any breach of any
covenant, agreement, representation or warranty made by Executive under this
Release Agreement or the Separation Agreement.
3.    Representations; Covenant not to Sue. Each of the parties hereto hereby
represents and warrants that (a) such party has not filed, caused or permitted
to be filed any pending proceeding (nor has such party lodged a complaint with
any governmental or quasi-governmental authority) against any of the parties
released by such party, nor has such party agreed to do any of the foregoing,
(b) such party has not assigned, transferred, sold, encumbered, pledged,
hypothecated, mortgaged, distributed, or otherwise disposed of or conveyed to
any third party any right or Claim against any of the parties released by such
party that has been released in this Release Agreement, and (c) such party has
not directly or indirectly assisted any third party in filing, causing or
assisting to be filed, any Claim against any of the parties released by such
party. Each party covenants and agrees that such party shall not encourage or
solicit or voluntarily assist or participate in any way in the filing, reporting
or prosecution by such party or any third party of a proceeding or Claim against
any of the parties released by such party.

2

--------------------------------------------------------------------------------




4.    Binding Agreement. Executive and his heirs, executors, estate, successors
and assigns are bound by this Release Agreement. The Company and its successors
and assigns are bound by this Release Agreement.
5.    The Company Property. Executive represents and warrants that Executive has
returned to the Company all property in Executive’s possession, custody or
control belonging to the Company, its affiliates or subsidiaries, including, but
not limited to, all equipment, computers, pass codes, keys, swipe cards, credit
cards, documents or other materials, in whatever form or format, that Executive
received, prepared, or helped prepare. Executive represents that Executive has
not retained any copies, duplicates, reproductions, computer disks, or excerpts
thereof, whether in hard copy or electronic form, of the Company’s, its
affiliates’ or subsidiaries’ documents.
6.    Remedies. If Executive breaches any term or condition of this Release
Agreement or the Separation Agreement, or any representation made by Executive
in this Release Agreement was false when made, it shall constitute a material
breach of this Release Agreement and in addition to and not instead of the
Company Released Parties’ other remedies under law or in equity, Executive shall
immediately, upon written notice from the Company, forfeit (i) all rights
granted under Section 1(c)(iii) of the Separation Agreement to receive and/or
retain the 2013 Cash Bonus and the 2013 Stock Bonus (as such terms are defined
in Section 1(c)(iii) of the Separation Agreement), (ii) all rights granted to
the payments or benefits provided for under Section 2(b) of the Separation
Agreement, and (iii) all rights granted under Section 4 of the Separation
Agreement to receive and/or retain any payment or benefit to or for the benefit
of Executive provided for in Section 4 of the Separation Agreement. Executive
agrees that if Executive is required to forfeit any rights under the foregoing
sentence, this Release Agreement shall continue to be binding on the Executive
Released Parties, and the Company Released Parties shall be entitled to enforce
the provisions of this Release Agreement as if such amounts and rights had not
been repaid or forfeited and the Company shall have no further obligations to
Executive under Sections 1(c)(iii), 2(b) and 4 of the Separation Agreement.
Further, (x) in the event of Executive’s breach of any term or condition of this
Release Agreement, Executive agrees to reimburse all of the Company Released
Parties’ attorneys’ fees and other costs associated with enforcing this Release
Agreement, and (y) in the event of the Company’s breach of any term or condition
of this Release Agreement, the Company agrees to reimburse all of the Executive
Released Parties’ attorneys’ fees and other costs associated with enforcing this
Release Agreement.
7.    Construction of Agreement. In the event that one or more of the provisions
contained in this Release Agreement shall for any reason be held unenforceable
in any respect under the law of any relevant jurisdiction, such unenforceability
shall not affect any other provision of this Release Agreement, but this Release
Agreement shall then be construed as if such unenforceable provision or
provisions had never been contained herein. If it is ever held that any
restriction hereunder is too broad to permit enforcement of such restriction to
its fullest extent, such restriction shall be enforced to the maximum extent
permitted by applicable law. This

3

--------------------------------------------------------------------------------




Release Agreement and any and all matters arising directly or indirectly
herefrom shall be governed under the laws of Texas without reference to choice
of law rules. The Company and Executive consent to the sole jurisdiction of the
federal and state courts of Texas. EACH OF EXECUTIVE AND THE COMPANY HEREBY
WAIVE HIS OR ITS RESPECTIVE RIGHT TO TRIAL BY JURY IN ANY ACTION CONCERNING THIS
RELEASE AGREEMENT OR ANY AND ALL MATTERS ARISING DIRECTLY OR INDIRECTLY
HEREFROM, AND REPRESENT THAT HE OR IT HAS CONSULTED WITH HIS OR ITS OF THEIR
CHOICE OR HAVE CHOSEN VOLUNTARILY NOT TO DO SO SPECIFICALLY WITH RESPECT TO THIS
WAIVER.
8.    Opportunity for Review. Executive represents and warrants that Executive
(i) has had sufficient opportunity to consider this Release Agreement, (ii) has
read this Release Agreement, (iii) understands all the terms and conditions
hereof, (iv) is not incompetent or had a guardian, conservator or trustee
appointed for Executive, (v) has entered into this Release Agreement of
Executive’s own free will and volition, (vi) has duly executed and delivered
this Release Agreement, (vii) understands that Executive is responsible for
Executive’s own attorneys’ fees and costs, (viii) has had the opportunity to
review this Release Agreement with counsel of his choice or has chosen
voluntarily not to do so, (ix) has been given 21 days to review this Release
Agreement before signing this Release Agreement and 7 days following execution
to revoke this Release Agreement and understands that he must execute this
Release Agreement and return it to the Company after the Employment Separation
Date and on or before January 21, 2014 and has until January 28, 2013 to revoke
this Release Agreement, (x) understands that if Executive does not sign this
Release Agreement during the specified period, the Company shall have no
obligation to enter into this Release Agreement, (xi) understands that if
Executive does not sign this Release Agreement during the specified period or
Executive revokes this Release Agreement following its execution, Executive
shall not be entitled to receive the payments or benefits provided for under
Sections 1(c)(iii), 2(b) and 4 of the Separation Agreement, and the Employment
Separation Date shall be unaltered; and (xii) understands that this Release
Agreement is valid, binding, and enforceable against the parties hereto in
accordance with its terms.
9.    Effectiveness. This Release Agreement shall be effective and enforceable
immediately after execution and delivery to the Company by Executive, as
specified above, and execution and delivery by the Company to Executive.
[The remainder of this page is intentionally left blank.]



4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Release Agreement as
of the dates written below.
Agreed to and accepted on this

21st day of January   , 2014.
 
EXECUTIVE
 
/s/ Thomas F. Darden
 
Thomas F. Darden





Agreed to and accepted on this
21st day of January   , 2014.
QUICKSILVER RESOURCES INC.
/s/ John C. Regan
Name: John C. Regan
Title: Senior Vice President –
Chief Financial Officer







